McFarland, J.
This is an appeal by Elizabeth Zinlc, defendant, upon the judgment-roll, which includes findings, from a judgment in favor of plaintiff, in an action to quiet' title to a tract of land in Yuba county. The only question raised is as to the sufficiency of the findings to support the judgment.
In the complaint, after the usual averments of ownership of the land by plaintiff, it is averred that the defendants (of whom there were several) claim some interest in the land, but that said claim was without any right, and further that the defendants Elizabeth Zink and Jacob Zink “claim to hold a judgment lien against the said real property, but which claim is without any foundation or right.” All the other defendants filed disclaimers, and Elizabeth Zink answered, setting up that before the commencement of this action she had recovered a j udgment in the superior court of said Yuba county against the said plaintiff and one Benjamin F. Dam for several hundred dollars; that said judgment was reglarly docketed and recorded in the judgment-book of said court; that no part of the same has ever been paid; and that by virtue of said judgment, recovered and docketed as aforesaid, she “ has held and does hold a judgment lien against the said real property”; and she denies “that her said claim, or any part or portion thereof, is without any foundation or right.” The court found: 1. That the plaintiff, at the commencement of the action, was the owner in fee, etc., of the land described in the complaint, with the exceptions of some *93designated parcels thereof; 2. That all the defendants except Elizabeth Zink had disclaimed any interest in the land; 3. That Elizabeth Zink has “no right, title, interest, claim, or lien of, in or to or against any of the-land or premises so as aforesaid now owned and possessed by plaintiff.” The court found also that the appellant had recovered a judgment against the respondent and Benjamin E. Dam, as averred in the answer, and that the same had been docketed as therein averred, but further found that the said judgment “ is not now, and never has been, a lien against the said land and premises so as aforesaid now owned and possessed by plaintiff.”
It is contended by appellant that, as under section 671 of the Code of Civil Procedure, a docketed judgment becomes a lien upon all the real property of the judgment debtor in the county, the finding of the court that there was no such lien in the case at bar is an erroneous, conclusion of law, drawn by the court from the facts found. But if facts are stated in the findings in the same way in which they are stated in the pleadings, they are sufficient. As is said in Hayne on New Trial and Appeal: “ The only purpose of the findings is to answer the questions put by the pleadings.” (Hayne’s New Trial and Appeal, 723, 724, and cases cited.) The issue made by the pleadings as to the asserted judgment lien is whether or not said judgment constitutes a lien; and the finding that it is not a lien is responsive to the averments and denials of the pleadings with respect to that subject, and is, therefore, sufficient. (Carey v. Brown, 58 Cal. 184; Pralus v. Pacific etc. Co., 35 Cal. 34; Frazier v. Crowell, 52 Cal. 401; Smith v. Acker, 52 Cal. 217; Daly v. Sorocco, 80 Cal. 367, and cases there cited.) The findings were as broad and specific as the averments of the pleading. It does not follow that because appellant had a docketed judgment, such judgment was necessarily a lien. For instance, if the land were exempt from execution, it would not come within the provisions of said section 671 of the code; and if the land here involved *94was a homestead, and therefore exempt from execution (as is stated in respondent’s brief), it was not necessary for the court to state that fact as a reason for finding the issue as to the lien against the appellant. The ultimate facts were sufficiently found.
The judgment appealed from is affirmed.
Temple, J., and Henshaw, J., concurred.